 1
 2
 3
 4                         UNITED STATES DISTRICT COURT
 5
                         EASTERN DISTRICT OF CALIFORNIA
 6
 7 LEVETRA MILLS, an individual,                  CASE NO. 2:18-cv-01623-MCE-KJN
 8                    Plaintiff,                  ORDER DISMISSING ACTION
 9 v.
                                                  U.S. District Judge Morrison C.
10 ENCORE RESTAURANTS, LLC; FIVE
                                                  England, Courtroom 7, 14th Floor
   GUYS ENTERPRISES, LLC; ENCORE
11
   ENTERPRISES, INC.; ENCORE FGBF,
12 LLC; ENCORE FGBF COLORADO,
   LLC; ENCORE FGBF OKLAHOMA,
13
   LLC; and DOES 1-100, inclusive,
14
               Defendants
15
16
17         Having read the parties’ Stipulation of Dismissal (ECF No. 25), and good cause
18 appearing therefore, this action is hereby ordered DISMISSED (1) without prejudice as
19 to Plaintiff’s first through fourth causes of action within the First Amended Complaint
20 (“FAC”) (ECF No. 4) and (2) with prejudice as to Plaintiff’s fifth cause of action
21 within the FAC for harassment. Each side to bear its own fees and costs. The Clerk of
22 the Court is directed to close this case.
23       IT IS SO ORDERED.
24
     Dated: May 1, 2019
25
26
27
28

                                               ORDER
